Exhibit32.1 Written Statement of Chairman and Chief Executive Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section1350) The undersigned, the Chairman and Chief Executive Officer of Orbital Sciences Corporation (the “Company”), hereby certifies that, to his knowledge, on the date hereof: (a) the Annual Report on Form 10-K of the Company for the year ended December 31, 2010 filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) the information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ David W. Thompson David W. Thompson Chairman and Chief Executive Officer February 28, 2011 A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
